ORDER

PER CURIAM.
Anthony Mack appeals from the judgment upon his convictions by a jury for three counts of sale of a controlled substance, heroin, in violation of Section 195.211, RSMo 2000,1 and one count of unlawful possession of a firearm, in violation of Section 571.070. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to 30.25(b).

. All statutory references are to RSMo 2000, as amended, unless otherwise indicated.